Proceedings in the matter of the estate of Frank Rauchfuss, St., deceased, were begun June 30, 1936, by a petition for letters of administration.  Frank Rauchfuss, Jr., was appointed administrator.  April 16, 1937, Eskel Gifford, a stepson of the deceased, petitioned for the admission to probate of an instrument as the will of the deceased; and Frank Rauchfuss, Jr., objected on the ground that it had been revoked. Upon findings of fact and conclusions of law reconstructing *Page 268 
the instrument as the will of the deceased, the court ordered the probate thereof as reconstructed.  Frank Rauchfuss, Jr., appealed.
The following opinion was filed June 30, 1939:
A photostatic copy of the instrument in question appears herewith:
[EDITORS' NOTE:  THE INSTRUMENT WILL) IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 269 
The court's findings of fact, so far as material on this appeal, are to the following effect.  On October 28, 1931, Frank Rauchfuss, St., properly executed his will in writing. Several months before his death on June 29, 1936, he made certain crosses through some devises and bequests of his will, drew lines through the provisions of other bequests and devises, changed the amount of the legacies to his grandchildren, struck out the provision requiring his executor to give bond, *Page 270 
and then went to the home of his son, Frank Rauchfuss, Jr., and gave the altered will to his granddaughter, Violet E. Rauchfuss, a stenographer, telling her to keep it pending his further orders, and stating to her that he wanted to and would make another will and asked his granddaughter to draft the same for him, using the old form of the will as a model for the purpose, and that she should keep the old will and he would come over when he got ready and make a new will and have his said granddaughter draw it up for him just as he wanted it to be, following directions he would then give her and using the old will as a model or form for a new will making disposition of his property.  He never made the new will, but a short time before his death he again told his granddaughter he was pretty near ready to make it.  A portion of the seventh paragraph of the will, which was at the bottom of sheet one and had been cut off, was the introductory part of the residuary clause disposing of the remainder of his property by specific bequests to his three grandchildren in trust.  The court concluded that the revocation and alteration by the testator of his will of October 28, 1931, was relative and conditional upon his making a new will disposing of his property.  In addition the court found and concluded that it could reconstruct the will by supplying certain provisions for parts which had been cut off of sheet one, and otherwise canceled and obliterated by the testator; and that the alterations, mutilation, and changes now found were conditional and relative upon the execution of a new will by the testator, and no new will having been made, the will dated October 28, 1931, as it was at the time of its execution and as reconstructed in the court's findings is his last will and testament and is admitted to probate in such reconstructed form.
The crucial issue on this appeal is whether the court's finding and conclusion that the testator's alteration and revocation of the will was but relative and conditional upon his making a new will is contrary to the clear preponderance of *Page 271 
the evidence in view of the physical condition of the instrument and the proof in relation thereto.  The applicable statutory provision reads:
"No will nor any part thereof shall be revoked unless by burning, tearing, canceling or obliterating the same, with theintention of revoking it, by the testator or by some person in his presence and by his direction. . . ."  Sec. 238.14, Stats.
In view of the italicized clause "with the intention of revoking it," the legal consequences of the testator's acts in canceling, obliterating, and cutting off substantial parts of the original will depend upon whether he did so with the intention of revoking the will.  If his acts were committed with but the present intention of making another will and he failed to carry that intention into effect, then the presumption in favor of a revocation by such acts would be repelled and the will could stand as originally made.  Will of Marvin,172 Wis. 457, 179 N.W. 508.  Under the so-called "doctrine of dependent relative revocation," it has been held that if a testator cancels or destroys a will with a present intention to make a new will as a substitute for the old and the new will is not made, or, if made, fails of effect for some reason, it will be presumed that the testator preferred the old will to an intestacy, and therefore the old testament will be given effect. 28 R.C.L. p. 182, § 141; Will of Lundquist, 211 Wis. 541,248 N.W. 410; Appeal of Strong, 79 Conn. 123,63 A. 1089; In re Parker's Will, 100 Misc. 219, 165 N.Y. 702;In re Thomas' Will, 76 Minn. 237, 79 N.W. 104; McIntyrev. McIntyre, 120 Ga. 67, 71, 47 S.E. 501.  However, as is stated in the case last cited, —
"The mere fact that the testator intended to make a new will, or made one which failed of effect, will not alone, in every case, prevent a cancellation or obliteration of a will from operating as a revocation."
In the case at bar it appears that when Frank Rauchfuss, Sr., executed the will of October 28, 1931, he had an estate of about $25,000, which thereafter depreciated to about $11,000.  By the clear preponderance of the evidence, including *Page 272 
the physical facts apparent upon the face of the instrument in question, it is established that the testator made the cancellations and obliterations and cut off substantial portions of the original will at various times as his estate depreciated in value; and that by finally striking out the paragraphs designated as "First," "Second," "Fourth," and "Fifty," and cutting off all of the sixth and part of the seventh paragraphs, — leaving intact only inconsequential provisions appointing an executor and disposing of household effects, which he declared to be of no value, — it was his intention to unconditionally cancel and revoke the will in its entirety. That such was his intention is confirmed by the uncontradicted testimony of his granddaughter, Violet E. Rauchfuss, that when he brought the instrument to her in its present deleted, marked up, and shorn condition, he told her he had made the marks thereon and had cut off part, and therefore it "wasn't any good any more;" that she was to use the old instrument to get the form for executing a new will when he came and instructed her to do so; but that he never asked her to prepare a new will during the seven months which elapsed between the time of that conversation and the time of his death.  In view of the facts thus established, and the absence of proof of any indication by the testator that the revocation of his original will, which he said "wasn't any good any more," was contingent or dependent upon his execution of a new will, there is no sufficient basis in the evidence to establish that there then existed such a present intention to make a new will as is essential to repel the presumption which results from such acts of revocation.  When, in connection with established facts as stated above, there is considered the fact that those acts were sufficient to destroy any plan of distribution under the will, it is manifest beyond doubt that the testator positively intended that the purported will should no longer be in force, and a finding that his revocation was conditional upon the effectiveness of a new testamentary disposition cannot be sustained. *Page 273
By the Court. — Order reversed, and cause remanded with directions to enter an order denying the probate of the will.